205 F.2d 518
HENDERSON et al.v.AVONDALE MARINE WAYS, Inc.
No. 14327.
United States Court of Appeals Fifth Circuit.
Petition for Rehearing May 21, 1953.
Motion of Appellant to Fix Attorney's Fees May 22, 1953.
Rehearing and Motion Denied June 26, 1953.

Frederick J. Gisevius, Jr., and Robert R. Gisevius, New Orleans, La., for appellants.
Leon Sarpy, New Orleans, La., Chaffe, McCall, Toler & Phillips and Edmund McIlhenny, New Orleans, La., Mendes & Mount, New York City, of counsel, for appellee.
Before HOLMES, STRUM and RIVES, Circuit Judges.
RIVES, Circuit Judge.
Upon consideration, the petition of appellee for rehearing in the above styled and numbered cause is hereby denied.
This Court has heretofore allowed attorney's fees directly on motion filed by the attorney for the claimant and in accordance with 33 U.S.C.A. § 928. Fidelity & Casualty Co. of New York v. Henderson, 5 Cir., 128 F.2d 1019; Radcliff Gravel Co. v. Henderson, 5 Cir., 138 F.2d 549. In each of those cases, however, the judgment of the District Court was affirmed; while in the present case, the judgment is reversed and remanded for further proceedings not inconsistent with the opinion of this Court. Such further proceedings, we think, should include the allowance of such claims for legal services rendered before the Deputy Commissioner and in the District Court and on appeal as may appear just and proper in accordance with the provisions of 33 U.S. C.A. § 928. Accordingly, the motion for this Court to fix attorney's fees is denied.


1
Denied.